Citation Nr: 9924322	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel






INTRODUCTION

The veteran's active military service extended from September 
1964 to January 1968.  He had several periods of active duty 
for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for a back injury.


REMAND

In this case, the veteran initially filed his claim for 
service connection in December 1997 alleging that he 
sustained a back injury in 1989, presumably while on active 
duty for training.  In his May 1998 substantive appeal he 
also argued that he was injured during his initial period of 
active duty from September 1964 to January 1968 from falling 
while on KP duty, but he stated that he could not give the 
dates.  He further argued that he had been treated for 
arthritis by VA for a "long time" and gave the name of a 
doctor, "Dr. Liep H. Tseng," without annotation or further 
explanation.  In his December 1997 claim for benefits, he 
indicated that he had been receiving treatment from VA for 
his back problems for the past four years and records were 
obtained only for the indicated period, beginning in 1994.  
In view of these circumstances, the veteran should be 
contacted and asked if he was treated by VA prior to 1994, 
and if Dr. Tseng was one of his treating physicians at VA.  
The RO should obtain all records of treatment for arthritis 
not already associated with the claims file.

The veteran also indicates in his substantive appeal that he 
was unable to find his active duty records.  At the time the 
veteran filed his claim for service connection for a back 
disorder, it was based on an injury, apparently while on 
active duty for training with the Army National Guard in 
Mississippi at Camp Shelby in 1989.  In a March 1994 VA 
examination, he also gave a history of back injury "two 
years ago in National Guard Camp."  The RO only sought 
records from the reserve unit in which the veteran indicated 
he was currently serving.  Although these records were 
obtained and associated with the claims file, the RO never 
obtained the service medical records for the period of his 
active duty from 1964 to 1968.  This is particularly 
important since the veteran is now claiming service 
connection for arthritis, as well as residuals of an injury 
from this period.  The RO should also seek any records of 
treatment for the one year period following his release from 
active service.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence that is missing.  The 
case is REMANDED to the RO for the following actions:

1.  The RO should make another attempt to 
locate the veteran's service medical 
records that are available and associate 
them with the claims file.  This should 
include contacting the NPRC in St. Louis.  
If, after conducting a search, the RO is 
unable to obtain the veteran's service 
medical records, the RO should clearly 
certify this in the present claims folder 
so that it is clear to the Board that the 
search has been conducted and that it was 
unsuccessful.

2.  The RO should request the veteran to 
identify any records of treatment for his 
back disorder, particularly arthritis, 
which have not already been associated 
with the claims file.  The Board is 
particularly interested in VA records of 
treatment for arthritis referred to by 
the veteran in his May 1998 substantive 
appeal which may predate the most recent 
request for records, which was for 
treatment records dating from January 1, 
1994.  The RO should also ask the veteran 
to identify Dr. Liep H. Tseng, referenced 
in his substantive appeal.  If not a VA 
physician, and the veteran indicates 
relevant treatment, the RO should, after 
obtaining the necessary releases, obtain 
any records of treatment of the veteran.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Subsequently, the RO should readjudicate 
the issue of service connection for a 
back disorder.

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 





	(CONTINUED ON NEXT PAGE)




appropriate action must be handled in an expeditious manner.  
See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


